                 Case 1:18-cv-11642-VM-DCF Document 196 Filed 12/10/20 Page 1 of 2




        Toby S. Soli
        Tel 212.801.3196
        solit@gtlaw.com




                                                               December 10, 2020

        VIA ECF
        The Honorable Debra Freeman
        Chief Magistrate Judge
        United State District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                  Re:      Baliga v. Link Motion Inc. et al.
                           Case No.: 1:18-cv-11642-VM-DCF

        Dear Judge Freeman:

               In accordance with Your Honor’s instructions during the December 3, 2020 court
        conference (see Dkt. No. 195), the parties have conferred and jointly propose the following
        schedule:

                  Plaintiff’s Motion for Receiver to effectuate conversion of Plaintiff’s ADR
                  Plaintiff to file letter motion: December 14, 2020
                  Receiver to file response: December 17, 2020
                  Defendant Shi to file opposition: December 21, 2020
                  Plaintiff to file reply: December 23, 2020

                  Plaintiff’s Motion for leave to file Third Amended Complaint
                  Plaintiff to file motion: 14 days after decision on conversion motion
                  Defendant Shi to file opposition: To be agreed upon between counsel after filing of the
                  motion
                  Plaintiff to file reply: To be agreed upon between counsel after filing of the motion

                The parties agree that all other pending motions (Dkt. Nos. 177 (motion to dismiss Second
        Amended Complaint), 180 (motion to discharge Receiver), 188 (Receiver’s application to call an
        extraordinary general meeting), and 194 (Receiver’s motion to cancel China AI’s unpaid shares)
        will be held in abeyance pending the outcome of the motion to effectuate conversion of Plaintiff’s
        ADRs. The parties agree to meet and confer after the resolution of the motion to convert regarding
        whether some or all of the pending motions are moot and the parties propose holding another
        scheduling conference after a decision on the motion to convert.




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                      www.gtlaw.com
                Case 1:18-cv-11642-VM-DCF Document 196 Filed 12/10/20 Page 2 of 2

        The Honorable Debra Freeman
        United States District Court Magistrate Judge
        Southern District of New York
        December 10, 2020
        Page 2

               Plaintiff does not intend to name Link Motion as a defendant in any direct action in his
        Third Amended Complaint.

        Respectfully submitted,

         GREENBERG TRAURIG, LLP                         FELICELLO LAW P.C.

         By: _/s/ Toby S. Soli__________                By: _/s/ Michael James Maloney_______
             Toby S. Soli                                     Michael James Maloney
         MetLife Building                               1140 Avenue of the Americas
         200 Park Avenue                                9th Floor
         New York, New York 10166                       New York, New York 10036
         Telephone: (212) 801-9200                      646-564-3510
         Email: solit@gtlaw.com                         mmaloney@felicellolaw.com
         Counsel for Plaintiff                          Counsel for Defendant Vincent Wenyong Shi

                                                        SEIDEN LAW GROUP LLP

                                                        By: _/s/ Amiad Moshe Kushner________
                                                                Amiad Moshe Kushner
                                                        469 Seventh Avenue
                                                        5th Floor
                                                        New York NY 10018
                                                        212-523-0686
                                                        akushner@seidenlegal.com
                                                        Counsel for Receiver




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                    www.gtlaw.com
